Per Curiam.
This is an application by the plaintiff for a rule to show cause, in an accident death case, on the ground of inadequacy of damages. The trial resulted in a verdict for the plaintiff for $1,000. James Wentink, the plaintiff’s intestate, was killed on July 3d, 1921, while riding on a motorcycle which came into collision with an automobile owned and operated by the defendant at the intersection of Aycrigg and Passaic avenues, in the city of Passaic, New Jersey. The testimony as to the occurrence is conflicting.
James J. Bingham, an eye-witness to the occurrence, says “the automobile hit the motorcycle.” The defendant says “it, i. e., the motorcycle struck me on the right front hub.” The motorcycle, under the Traffic act, had the right of way, as it approached the intersection of the avenues from the defendant’s right.
The decedent at the time of his death was unmarried and twenty-two years of age. He was employed in a drug store delivering orders and acting as a salesman, at a salary of $25 per week. His next of kin consisted of his mother and five brothers, two of whom are minors, aged fifteen and seventeen years respectively. We are unwilling to disturb this verdict. We cannot say that it was the result of mistake, passion or prejudice. Queen v. Jennings, 93 N. J. L. 353.
The order allowed by the trial judge is discharged, without costs.